Exhibit 10.61+


To:    Dan Wernikoff, EVP and GM, Consumer Tax
From:    Brad Smith, President and CEO, Intuit Inc. /s/ BDS
Date:    August 29, 2016
Re:     Commuting Allowance
__________________________________________________________________
In your continuing role as EVP and GM of the Consumer Tax group based in San
Diego, California, we appreciate that you will be required to incur additional
expenses for travel and accommodations. We understand that it is inconvenient to
relocate your family at this time and therefore you will maintain your home in
Portola Valley, California while performing this job. In order to offset those
additional costs, the company will provide you with an expense allowance for
those costs that you incur during the company’s 2017 fiscal year in addition to
part of the 2016 fiscal year. This amount will be $13,667 per month.
This amount will be paid to you in monthly installments during the course of the
year. These amounts will be treated as taxable income to you. The company will
expect you to cover the costs of transportation between your home and your
primary job location as well as accommodations and local transportation close to
your primary job location while you are away from home out of this amount. Other
than this amount, the company will not reimburse you for any expenses of this
type that you incur, except that if for any reason you cease to act in this role
during the fiscal year (other than on account of your voluntary departure), the
company will pay for the cost of any housing lease for any period for which you
have not yet received an installment through July 31, 2017. The company will
evaluate during the 2017 fiscal year whether or not to continue this allowance
in a future fiscal year.
Thank you for your ongoing commitment to the team and the business.







